Dalianis, J.,
dissenting. Because I believe that the trial court properly exercised its discretion in striking the defendant’s insanity defense, I respectfully dissent.
I agree with the majority’s reaffirmation of the rule permitting defendants to establish an insanity defense using lay witness testimony. However, J disagree with the majority’s conclusion that the defendant’s notice of affirmative defense was sufficient to allow an insanity defense at trial. Superior Court Rule 101, which the parties agree applies to this case, requires that defendants intending to claim a defense specified in the *602Criminal Code file notice of such intention “setting forth the grounds therefor.” In New Hampshire, the affirmative defense of insanity requires proof, by clear and convincing evidence, that a defendant is insane at the time he or she acts. See RSA 628:2,1, II (1996).
The majority finds support for its conclusion in State v. Champagne, 152 N.H. 423 (2005). In Champagne, the defendant gave notice, pursuant to Rule 101, of his intent to raise the affirmative defense of renunciation. Id. at 427. The affirmative defense of renunciation requires that a defendant “voluntarily renounce] his criminal purpose by abandoning his effort to commit the crime ... under circumstances manifesting a complete withdrawal of his criminal purpose.” RSA 629:1,111(a) (Supp. 2005). In his notice of affirmative defense, the defendant in Champagne explicitly referenced evidence that would allegedly demonstrate his voluntary withdrawal from and renunciation of the crime underlying the charged offense. Champagne, 152 N.H. at 429. We held, accordingly, that the notice met Rule 101’s requirement that a notice of affirmative defense “set[] forth the grounds therefor.” Id.
In the instant case, the defendant’s “Notice of Defense of Insanity” merely announced his intention to “assert the defense of insanity” at trial. The notice plainly falls short of Rule 101’s requirement that a notice of affirmative defense “set[] forth the grounds therefor,” and I believe that this in itself justifies the striking of the insanity defense. Nevertheless, the trial court held a hearing on the State’s motion to strike the defendant’s insanity defense, at which the defendant merely proffered evidence showing that he had been diagnosed with depression and PTSD. He proffered no evidence tending to demonstrate that those conditions were in any way related to his actions on October 28,2003.
It is not enough to merely show that, at some time in the past, a defendant was diagnosed with a disorder that may or may not have influenced the actions for which the defendant is being tried. The “grounds” upon which an insanity defense may be based require not only that a defendant be insane, but also that he or she be insane at the time that he or she commits the underlying offense. See RSA 628:2,1. For this reason, the defendant’s proffer was insufficient for the purposes of Rule 101, and I would, accordingly, affirm the trial court’s decision to strike the defendant’s insanity defense.
Thus, while I agree with the majority that the trial court correctly barred the defendant from cross-examining King-Fichera, I respectfully dissent from the majority’s conclusion that the trial court erred by striking the defendant’s insanity defense.
GALWAY, J., joins in the dissent.